DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, Focht (US 2016/0000999 A1, cited previously) discloses an apparatus (100; see Figs. 1-13) for delivering a therapeutic substance to a subject (see abstract, para 0002), the apparatus comprising: a therapeutic substance delivery device (200) configured to be engaged with a therapeutic substance reservoir (120), the therapeutic substance delivery device comprising: a fluid path (fluid path being interpreted as aperture 44 and path that opens inside valve cap 36 before/during intake stroke – see annotated Fig. 9 below) comprising; a cannula (cannula described in at least para 0006, 0008, 0021); a cannula injection mechanism configured to (a) advance the cannula into a body of the subject (see para 0021 – “a cannula insertion mechanism may be incorporated into the housing along with the metering subsystem 200”); and an electromechanical pumping assembly (pump housing 29 + piston 27 + pump and valve controller 12) (a) configured to pump the therapeutic substance from the therapeutic substance reservoir to the subject (para 0027), (b) shaped to define a pump chamber (“pump volume space 47” – see para 0026), and (c) comprising a plunger (27) disposed within the pump chamber (para 0026), the plunger configured to move back and forth through a plurality of discrete motion phases (piston moves back and forth, as well as rotates within space 47 – see para 0026), wherein a first one of the motion phases (intake stroke) of the plunger actuates a first operation of withdrawing the therapeutic substance from the therapeutic substance reservoir (para 0035), and wherein a second one of the motion phases (pump discharge stroke) of the plunger actuates the operation of pumping the therapeutic substance into the subject (para 0038). 

Claims 2, 3, 5-9, and 11-20 depend from claim 1.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/22, with respect to all claims have been fully considered and are persuasive or moot due to the cancellation of previously rejected claims.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Primary Examiner, Art Unit 3783